DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Regarding the last Office action, Ueshimo was considered the closest prior art of record. However, Strong et al. was determined to be a better reference and therefore the following corrective action is taken: The rejection of claims 1-18 as unpatentable over Ueshimo (either as a 102 or a 103) is withdrawn. The rejection is updated to remove Ueshimo and instead use Strong et al. to teach the overall process (Sakamoto is still relied on to teach the duration and rate of heat increase).
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Currently, all limitations are given their broadest reasonable interpretation unless indicated otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. (US 2015/0010679 A1) in view of Sakamoto et al. (US 2016/0007645 A1).
The limitation “vegetable material” is interpreted in view of the specification to mean any composition that contains an edible plant material as disclosed (page 6 line 5 to page 7 line 3).
Regarding claim 1, Strong et al. teaches a process of pasteurizing food (abstract) comprising providing a food to system 10 having a pasteurization chamber 40 (paragraph 36) and preheater 140 upstream of pasteurization chamber 40 (paragraph 37), where the preheater can heat the food up to a desired temperature, e.g. 118oF (~48oC) which is past the growth point of vegetative aerobic food pathogen cells, or 125oF (~52oC) which is within the range of vegetative aerobic food pathogen cells time-temperature death, prior to the food entering the pasteurization chamber (paragraph 68). It is noted that heating the food to the disclosed temperatures is construed to be a type of “maturation”.
Regarding the limitation of “adding up to 5 wt% of water based on a weight of the vegetable material”, the limitation is construed to mean that the amount of water added to the vegetable material can be from 0-5 wt%, i.e. no water is required. Strong et al. does not disclose requiring added water during preheating 140 (see whole document), and therefore is construed to read on the limitation “adding up to 5 wt% of water” as no water needs to be added.
Strong et al. does not teach the food is a vegetable material having a size of 10-50 mm and the temperature is maintained for 45-480 minutes.
Sakamoto et al. teaches a process for enzyme treatment of food (abstract), such as vegetables (paragraph 68), where the vegetable is impregnated by enzymes for hardness control (paragraph 60), where the food can be sprayed or otherwise applied with an enzyme liquid such that enzymes are adhered to the surface of the vegetables (paragraph 57). The enzymatic treatment is carried out at temperatures between 30-65oC (paragraph 83), where the food can have a starting temperature of up to 10oC. The heating is carried out such that the temperature of the food increases at a rate of 0.1-10oC/minute based on the desired effect on the food hardness (paragraph 82). It is noted that a rate of 0.1oC/minute from 30oC to 55oC would be a heating duration of 250 minutes. The food treated by enzymatic reaction is then sterilized (paragraph 59). Additionally, the food can have any size to facilitate consumption (paragraph 70), and can be cut to a desired size such as 20x20x5 mm (paragraph 90). The reference is analogous since it is directed to preservation of food.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Strong et al. to treat vegetable materials since the reference already states that the food products can be any type of food that are commonly cooked (paragraph 43), since processing vegetable materials with heat for preservation and safety is well known in the art, and therefore to similarly apply the benefits of the Strong process to vegetables, and as a matter of manufacturing choice for the particular material or combination of materials being processed.
It would have been further obvious to use the claimed size since cutting foods to various sizes is well known in the art, and therefore as a matter of manufacturing choice, to provide the food in a form and size which facilitates consumption (e.g. “bite-size” pieces) or packaging, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of food, exposed surface area (for desired heat transfer characteristics), and desired texture or appearance.
It would have been further obvious to modify the process of Strong et al. to include the enzyme treatment during the preheating, and therefore to use the claimed duration of maturation, since subjecting vegetable material to enzyme treatments prior to further heat treatment is acknowledged by the prior art as taught by Sakamoto et al. (paragraph 90; bamboo shoot and carrots where treated with enzyme, heated to 60oC at a rate of 0.5oC, held at 60oC for 10 minutes, then heated to 124oC), and therefore to produce a vegetable material having a desired mouthfeel/texture while having sufficient hardness to retain its shape during transport and handling (paragraphs 25 and 61), and to provide a more efficient use of the preheating station of Strong et al., see Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) “…the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.”
Regarding claim 2, Strong et al. does not teach the heating is performed at the claimed rate.
Sakamoto et al. teaches heating the vegetable at a rate of 0.1 to 10oC per minute to facilitate enzymatic reaction for softening as stated for claim 1 above.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Strong et al. to raise the temperature at the claimed rate since Strong et al. teaches preheating but does not specify a rate of temperature increase, to facilitate “gentle” and “uniform” enzymatic reaction and allow for sufficient time for softening as taught by Sakamoto et al. (paragraph 82), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type of vegetable material, desired mouthfeel/texture, intended hardness, and acceptable range of variability of hardness as taught by Sakamoto et al. (paragraph 83), as well as effect on pathogenic microorganisms as taught by Strong et al. (paragraph 68).
Regarding claim 3, Strong et al. does not teach the maturation comprises the temperature and time ranges as recited by the claim. However, the combination applied to claim 2 teaches gradual heating at a rate encompassing those recited by the claimed invention. The same combination is applied to claim 3 and would have been obvious for the same reasons stated for claims 1 and 2. 
Furthermore, the claimed temperature and time ranges would have been obvious to one of ordinary skill in the art at the time of the invention since the claimed values would have been used during the course of normal experimentation and optimization procedures due to the factors stated for claim 2.
Regarding claim 4, Strong et al. teaches the food is subjected to pasteurization after preheating (paragraph 37).
Regarding claim 5, Strong et al. teaches the pasteurized food can be cooled to a temperature of 50oF or lower in chiller 120 (figure 2; paragraph 65).
Regarding claim 6, the combination applied to claim 1 teaches a vegetable material which can include fruits and vegetables (paragraph 68), and Sakamoto et al. further teaches any form of the vegetable material can be used, including portions which have been cut (paragraphs 70 and 90).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use whole or pieces as a matter of manufacturing preference, to provide a “bite size” option, and to provide a desired appearance or mouthfeel/texture of the food.
Regarding claim 7, the combination applied to claim 1 does not teach a single plant species as claimed. However, it would have been readily obvious to one of ordinary skill in the art at the time of the invention to apply the process to a “single plant species” since there does not appear to be any criticality or unexpected results associated with the limitation, and therefore as a matter of manufacturing preference, and to provide consumers with an option for a product having “a single plant species” for dietary reasons (e.g. allergies, nutritional profile, flavor/texture preference, etc.)
Regarding claim 8, Strong et al. does not specify that the food is frozen prior to maturation.
Sakamoto et al. teaches the foods to be treated can be frozen (paragraph 69).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process to use frozen food since doing so is recognized by the prior art, since perishable foods are commonly stored or transported in frozen condition to prolong shelf life and/or reduce proliferation of pathogens, and therefore to similarly ensure the food is in sufficiently preserved condition when received by the system, thereby ensuring optimal characteristics of the final product.
Regarding claim 9, the claim is construed to recite alternatives. For the sake of examination, the limitation “neutral atmosphere” is chosen. The limitation “neutral atmosphere” is interpreted in view of Applicant’s specification to mean an atmosphere comprising an inert gas in a closed system (page 12 lines 20-22). Strong et al. does not teach a neutral atmosphere.
Sakamoto et al. teaches gas such as nitrogen, known to be “neutral”, can be added immediately before sealing the food for the enzyme impregnation step, where inert gases such as nitrogen are preferred for minimizing reactivity (oxidation) with the food and enhancing the quality (paragraph 80).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Strong et al. to use an inert atmosphere during the maturation step in order to similarly minimize any oxidation that may occur during said process, thereby preserving desirable characteristics of the food such as color, flavor and mouthfeel/texture, and minimizing off-flavors.
Regarding claim 10, Strong et al. teaches a packaging station 230 can be disposed upstream of pre-heater 140, where the food is sealed in a pouch 232 prior to pasteurization (paragraph 79). Since the combination applied to claim 1 teaches maturation at the section of the pre-heater 140, the teaching of Strong et al. is construed to read on the claim
Regarding claim 11, neither Strong et al. nor Sakamoto et al. teach or suggest homogenizing the food prior to maturation (see whole document). Additionally, Sakamoto et al. teaches the food is not so processed that the original food cannot be determined (paragraph 70). Therefore, the references are construed to not require homogenization prior to maturation.
Regarding claim 12, for the sake of examination, the limitations “dried” and “after the pasteurization” are chosen. It is noted that the claim does not recite any particular characteristic of the drying limitation, i.e. final moisture content, type of drying method, temperature, etc. Therefore, the limitation is given its broadest reasonable interpretation to include any type and degree of drying.
Strong et al. teaches the pasteurized food subsequently passes through chiller 120, the chiller having fans 128 to circulate air over the food (figure 2; paragraph 64), the chiller serving to reduce the vapor pressure within the food product to a sufficiently low level such that frost deposition on the freezer coils of freezing unit 100 is reduced (paragraph 65). Since the vapor originates from the food, and since the vapor is condensed on the cooling coils of the chiller 120, i.e. moisture in the vapor that escapes from the food is permanently removed by condensation, the chiller 120 of Strong et al. is construed to at least partially dry the food.
Regarding claim 13, the process taught by the combination applied to claim 1 would have naturally produced a vegetable composition.
Regarding claim 14, the combination applied to claim 1 teaches a method for making a vegetable composition as recited by said claim. The same combination is applied to claim 14 and would have been obvious for the same reasons stated for claim 1. The difference between the two is that claim 14 recites a food product having the vegetable composition incorporated therein.
Strong et al. teaches the food can be any type of product that is commonly cooked (paragraph 34), and Sakamoto et al. teaches the food product can include a variety of different food types and seasonings (paragraphs 68 and 90-102). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Strong et al. to incorporate the vegetable composition into a food product since incorporating a number of ingredients to form a food product is well known in the art, to form a product having desired flavor, aroma, nutritional profile, and mouthfeel/texture, and as a matter of manufacturing preference for the particular type of food being prepared.
Regarding claim 16, Strong et al. does not require adding liquid as stated for claim 1.
Additionally, combination applied to claim 1 teaches that the enzyme liquid need only be sprayed or applied such that the enzyme contacts the surface of the food (Sakamoto et al. paragraph 57).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Strong et al. to minimize added water in order to maintain a desired flavor or mouthfeel/texture of the product, and as a matter of choice for the particular method of applying enzymes and/or ingredients to the food.
Regarding claim 17, Strong et al. does not teach adding nitrogen at the claimed pressures.
Sakamoto et al. further teaches that nitrogen can be applied to the food along with the enzyme liquid, and that the combination of the substances is vacuum sealed prior to increasing the temperature (paragraph 57). The pressure during sealing can be 50 kPa (0.5 bar) or less based on desired effects produced by the enzyme penetration (paragraph 81).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Strong et al. to include nitrogen at the claimed pressures for the reasons stated for claim 9, and further since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as penetrating effects of the enzyme as taught by Sakamoto et al., and therefore by extension the desired firmness or texture of the product.
Regarding claim 18, Strong et al. teaches the pasteurized food can be cooled to below 0oF in the freezing unit 100 (paragraph 63). The temperature of the food will necessarily pass through the claimed range during said cooling, and therefore the cooling of Strong et al. is construed to read on the claim.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Strong et al. (US 2015/0010679 A1) in view of Sakamoto et al. (US 2016/0007645 A1) as applied to claims 1-14 and 16-18, and further in view of Foodal NPL. 
Regarding claim 15, the combination applied to claim 14 does not teach the vegetable composition incorporated into a food product consisting of those recited by claim 15. Since the claim recites alternatives, for the sake of examination, the limitation “broth” is chosen.
Foodal NPL teaches a stock (broth) includes soup bones, vegetables, herbs, and spices (page 7 “ingredient essentials”. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Strong et al. to incorporate the vegetable composition into a broth as claimed, since the combination applied to claim 14 teaches foods to be treated can include meat (Strong et al. paragraph 34) and vegetables (Sakamoto paragraph 68), since meats and vegetables are known to incorporated into broths, in order to provide broth ingredients which are safe for consumption and/or have extended shelf life due to pasteurization as taught by Strong et al. (paragraph 7), as a matter of manufacturing choice or user preference for the particular type of food to be prepared from the vegetable material, and to provide a desired flavor, aroma, nutritional profile, or mouthfeel/texture to the food.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 3/4/2022, with respect to the rejections of claims 1-18 under 35 USC 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Strong et al.
Regarding Applicant’s argument that Sakamoto et al. also requires immersion of the food, the argument is not persuasive since the reference states immersion as one of multiple possible methods of applying the enzyme. The same paragraph states that the foods can be “immersed in, sprayed with, or applied with an enzyme liquid…enzymes are adhered to the surface of the food ingredient”. Therefore, the reference suggests that i) spraying or another form of application can be used as an alternative to immersion, and ii) a small amount of liquid can be used simply as a carrier for applying the enzyme to the surface of the food. 
Applicant’s arguments against Daury have been considered but are moot as the reference is no longer used in the current rejection.
In response to applicant's argument on pages 10-11 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed invention targets the activation of endogenous enzymes and does not require addition of enzymes as recited by Sakamoto) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792